DETAILED ACTION
Claim Rejections - 35 USC § 112
Claims 1-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1 and 7 recite “the RFID signal including an identity of the medical professional and a date stamp indicating the a date and time the RFID tag transmitted the RFID signal to the transmitter” The corresponding disclosure appears to be “The signal received from the RFID tag 1018 is unique to the medical professional 1020 and is able to communicate both the identity of the medical professional 1020 and date stamp the time of the signal transmission so that it is known when the medical professional 1020 has used the hand sanitizer dispenser 1000.” That the signal is able to communicate identity and a date stamp does not mean that this particular data is transmitted from the RFID. In particular, it appears that these connections are made by the computer processer, e.g. correspondence to a system time and user corresponding to the unique signal. An RFID as, conventionally used, does not have a counter or an ability to measure time (and therefore would not be able to communicate a current date stamp) however, the system would be able to correlate the signal and the time it was read. Examiner could not find support for the limitation in the specification as originally filed

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claim(s) 1-10 is/are rejected under pre-AIA  35 U.S.C. 103 as being anticipated by U.S. Patent Application Publication 2013/0187779 to Pokrajac in view of U.S. Patent Application Publication 2008/0001763 to Raja et al.
	As to claim 1 and 7, Pokrajac discloses a medical facility hand hygiene compliance system, comprising:
a hand sanitizer dispenser containing a supply of hand sanitizer (Pokrajac [0011]);
an electronic transceiver mounted to the hand sanitizer dispenser (Pokrajac [0011]);
an RFID tag adapted to be worn by a medical professional (Pokrajac [0011]);
a medical facility computer server in electronic communication with the hand sanitizer dispense transceiver, the medical facility computer server configured to receive the compliance signal transmitted by the electronic transceiver, the medical facility computer server configured to determine a compliance status of the medical professional based on the received compliance signal, the compliance status indicating whether the medical professional has used the hand sanitizer dispenser in accordance with a hygiene protocol of the medical facility (Pokrajac claim 17 where “hygiene protocol of the medical facility” is a metric by which compliance for the facility is determined, determining compliance necessarily requires comparison to a compliance metric [0002], [0011], [0017], [0019]);
 determining status of each medical professional as to use of the hand sanitizer (Pokrajac claim 19).
However Pokrajac does not explicitly teach: 
the medical facility computer server configured to transmit the compliance status of the medical professional;
a master patient electronic display; and
a patient room electronic display, the master patient display and patient room display being in electronic communication with the medical facility computer server and configured to receive the 
Raja discloses the medical facility computer server configured to transmit the compliance status of the medical professional (Raja [0029]) ;
a master patient electronic display (Raja [0029] see reports) ; and
a patient room electronic display, the master patient display and patient room display being in electronic communication with the medical facility computer server and configured to receive the compliance status of the medical professional transmitted by the medical facility computer server, the master patient electronic display and the patient room electronic display each configured to display the compliance status of the medical professional (Raja [0024]-[0025] and [0029]).
It would have been obvious to use the display systems as in Raja with the data as determined in the system of Pokrajac to better inform patients and increase compliance.
Pokrajac and Raja do not expressly teach the RFID signal includes the identity of the medical professional and a date stamp indicating the date and time the RFID transmitted the RFID signal to the electronic transceiver. 
However these differences are only found in the non-functional information transmitted by the RFID. The RFID signal includes the identity of the medical professional and a date stamp indicating the date and time the RFID transmitted the RFID signal to the electronic transceiver are not functionally related to the functions of the n system. Thus, this descriptive information will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ 40, 404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).
Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to use different types of medical content and medical service in the medical network system and method for transfer of information as taught by Killcommons et al. because such information does not functionally relate to the system and merely using different data from that in the prior art would 
See also [0011] of Raja which can determine a status of a particular user (known user based on RFID tag) in relation to time (timestamp generated based on scanned RFID) which teaches the claimed features as disclosed in the specification.
As to claim 2 and 9, see the discussion of claim 1, additionally,  Pokrajac discloses the system wherein the hand sanitizer dispenser includes a proximity sensor adapted to detect placement of hands below the dispenser (Pokrajac [0003].
As to claim 3, see the discussion of claim 1, additionally,  Pokrajac discloses the system  wherein the indicating if the medical professional has used the hand sanitizer dispenser appropriately (Pokrajac claim 19).
As to claim 4 and 8, see the discussion of claim 3, additionally,  Pokrajac discloses the system  includes the symbol indicating whether the medical professional has used the hand sanitizer dispenser appropriately (Pokrajac claim 19).
As to claim 5, see the discussion of claim 1, additionally,  Pokrajac discloses the system  further including a plurality of hand sanitizer dispenser positioned around the medical facility (Pokrajac [0002]).
As to claim 6, see the discussion of claim 1, additionally,  Pokrajac discloses the system  further including a plurality of RFID tags, each medical professional wearing one of the RFID tags (Pokrajac [0019] and [0002]).
	As to claim 10, see the discussion of claim 7, additionally,  Pokrajac discloses the system  further including storing date stamps as to the times the medical professional has used the hand sanitizer, and running reports tracking compliance of the medical professional with hand sanitizing guidelines (Pokrajac claim 17).
Response to Arguments
Applicant’s arguments regarding the amendment are moot in view of new grounds of rejection.
Raja does not teach a master patient electronic display. Applicant does not provide a special definition for this feature. Examiner therefore applies the broadest reasonable interpretation which includes displays of data regarding multiple patients. Raja discloses in [0029] viewable reports of data obtained regarding care of multiple patients. This falls within the broadest reasonable interpretation and the rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eliza Lam whose telephone number is (571)270-7052.  The examiner can normally be reached on Monday-Friday 8-4:30PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZA A LAM/Primary Examiner, Art Unit 3686